Citation Nr: 1714735	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1977 to August 15, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has other psychiatric diagnoses.  To more fully and adequately reflect the nature of the contentions presented, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of an acquired psychiatric disorder which has been linked by competent medical evidence to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran contends that he has an acquired psychiatric disorder, originally claimed as PTSD, which had its onset during his active duty service.  He has submitted written statements describing how the harassment he experienced in service was emotionally devastating to him and that he has had problems with anxiety ever since.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  The Board notes that in this case, the Veteran has been found to have a psychiatric disorder other than PTSD, diagnosed as depression/dysthymia, which has been related to his military service by competent medical evidence.  Therefore, it is not necessary for the record to contain credible supporting evidence regarding the Veteran's statements in order to corroborate a stressor event.

On the Veteran's March 1977 Report of Medical History, he indicated that he did have frequent trouble sleeping, depression or excessive worry, and nervous trouble.  However, his service entrance examination found his psychiatric evaluation to be normal, and the Board is unable to conclude that the Veteran clearly and unmistakably had a psychiatric disorder which preexisted his military service.  See 38 U.S.C.A. § 1111 (2016).  The Veteran's service personnel records show that he was discharged in August 1977 due to marginal performance.  A report from his Sergeant noted that he had repeated demerits during inspection and stated that the Veteran "appears to be in a dream world which cannot be penetrated by the outside world."  He wrote that the Veteran had problems with basic training, attitude, following instructions, and "irrational thinking."

The Veteran's VA treatment records show that he receives counseling for dysthymia.  In June 2013, he reported that he was mistreated in basic training and jokes were played on him.  A December 2015 letter from a VA psychologist stated that the Veteran had an established diagnosis of persistent depression, previously called dysthymia.  She wrote that his symptoms included dysphoria, social withdrawal, low self-esteem, anxiety, sleep disturbance, memory and concentration problems, and low appetite. 

The Veteran's private treatment records also show that he has received counseling and medication for psychiatric symptoms.  In January 2013, he reported that he had been stressed out during the several months he was on active duty and that he felt very traumatized by his drill instructor.  He reported having long-standing anxiety since his time in service in 1977.  He was diagnosed with major depressive disorder, recurrent and chronic, and generalized anxiety disorder.  Since at least November 2012, his treating physician and nurse practitioner noted a diagnosis of PTSD, and he subsequently received follow ups for this diagnosis.  In January 2014, his treating practitioners wrote that they could not say whether or not the Veteran's PTSD was caused by the military.  They wrote that he reported not having problems prior to the military and that after he left service, due to the way he was treated, he had problems for the rest of his life.

A May 2015 private evaluation by psychologist M.L. was submitted, which diagnosed the Veteran with dysthymia disorder, posttraumatic stress symptoms, and mixed personality disorder.  The psychologist reviewed the Veteran's service treatment and VA treatment records, and discussed at length the Veteran's reports of being harassed during his basic training at Lackland Air Force Base, stating that they "left a lasting impression on him."  The Veteran reported a number of prominent PTSD symptoms, including reliving negative experiences, feeling guilty about past memories, and no longer being interested in things he previously enjoyed.  The examiner wrote that the Veteran was "obsessed" with his time at Lackland Air Force Base and his treatment by his superior officers, and reported somatization, health concerns, and conversion features.  The Veteran's cognitive skills were tested, and the examiner found that the Veteran performed better on verbal skills than nonverbal skills, which was a pattern often "seen with those individuals that have a hard time in adjusting to changing demands and the applied situations."  The examiner discussed the Veteran's significant psychiatric symptoms, including extreme anxiety and feelings of worthlessness, and stated that the events that occurred during the service "continue[] to distress him and produce recurrent episodes of anxiety."

The Board therefore finds that the Veteran has a current psychiatric diagnosis which has been adequately linked to his military service by competent medical evidence.  
The May 2015 private evaluation found that the Veteran had dysthymia disorder with posttraumatic symptoms linked to his experiences in service, which although perhaps not arising to the level of an actual "traumatic" event, nevertheless caused the Veteran significant distress and anxiety.  The Board finds that this competent medical evaluation completed by a qualified psychologist is consistent with the medical evidence of record and supported by an adequate report of the in-person VA examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran's reports of having social and disciplinary problems in service are reasonably consistent with the reports contained with his personnel records, and he has been consistent in his lay statements regarding how much these problems have bothered him and preoccupy his mind.

While the Veteran's treating psychiatric caregivers were unable to say whether or not the Veteran's psychiatric symptoms were caused by the military, they did at least acknowledge the Veteran's frequent reports of feeling stressed and traumatized by his short military experience, and they did not find an alternate etiology for the Veteran's current symptoms.  The Board finds that affording the Veteran the benefit of the doubt and considering the medical record in its entirety, there is adequate competent medical evidence favoring the existence of a medical nexus between the Veteran's current psychiatric disability and his military service.  As such, the medical evidence regarding the relationship of the Veteran's current disability and service is at least in equipoise, and entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


